Citation Nr: 0808898	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-24 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder, including as secondary to residuals of 
left eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1981 to July 1985. This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Winston-Salem Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for dementia, schizophrenia, and PTSD as residuals 
of a left eye hairline fracture.  The claims file has since 
been transferred to the jurisdiction of the Manila RO.  

On his June 2004 Substantive Appeal, the veteran expressed 
his desire to have a video conference hearing.  In June 2006, 
the Board remanded the claim to have the veteran scheduled 
for a video conference hearing before a Veterans Law Judge 
sitting in Washington, DC.  In a July 2006 response to the 
June 2006 Board remand, the veteran indicated that he would 
rather have a Decision Review Officer (DRO) hearing.  In 
October 2006 correspondence, the veteran indicated that he 
was satisfied with the informal conference conducted at the 
Manila RO.  A February 2008 written brief representation by 
the veteran's representative stated that the remand order had 
been completed.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that there was a previous 
remand to schedule a requested hearing.  The Board regrets 
any further delay for development; however, the current 
record is inadequate to address the matter at hand.

The veteran seeks service connection for a variously 
diagnosed psychiatric disorder, including dementia and post 
traumatic stress disorder (PTSD) as secondary to his service-
connected residuals of a left eye injury.  VA and private 
treatment records showed diagnoses of PTSD, dementia, 
depression, dysthymia, and anxiety.  Although the RO afforded 
the veteran a VA mental status examination in November 2000, 
the Board finds that the November 2000 VA mental status 
examination was inadequate for deciding the veteran's claim 
because the examiner did not address whether the veteran's 
variously diagnosed psychiatric disorder(s), was/were caused 
or aggravated by an event or injury in service, or a service-
connected disability. 

Under 38 C.F.R. § 3.159(c)(4), a VA medical examination or 
opinion is necessary if the record contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the claimed disability or symptoms may be associated 
with an event or injury in service, or another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim. 
See 38 C.F.R. § 3.159(c)(4).  Given the circumstances 
described above, another VA examination is indicated.

Also as PTSD has been diagnosed, the matter of whether the 
veteran was exposed to a corroborated stressor event in 
service should be developed.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice- connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  However, the veteran 
may only be compensated for the degree of disability over and 
above the degree existing prior to the aggravation. Id. 
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Here, the veteran has not received notice, under the Veterans 
Claims Assistance Act of 2000 (VCAA), of what is necessary to 
establish a claim of secondary service connection.  (Notably, 
38 C.F.R. § 3.310 was revised, effective October 10, 2006.) 
The RO/AMC will have the opportunity to supplement notice 
while the case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
of what is necessary to establish a 
secondary service connection claim, and 
afforded the opportunity to respond.

2.  The RO/AMC should make a request for 
the veteran to complete a PTSD 
questionnaire.  He should identify his 
alleged stressor events in service, 
providing as many details (description of 
event, names of individuals involved, 
date, location, and unit) as possible 
regarding these events.  The RO/AMC should 
arrange for corroboration of all stressor 
events for which there is sufficient 
information to pursue corroboration.  If 
the veteran initially provides 
insufficient information to seek 
corroboration, he should be advised of how 
his information is lacking, and afforded 
the opportunity to provide more complete 
information.

3.  The veteran should be asked to 
identify all VA and non-VA sources of 
treatment or evaluation he received for 
any psychiatric disorder.  The RO/AMC 
should obtain copies of all treatment or 
evaluation records (those not yet secured) 
from the identified sources.  

4.  The RO/AMC should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the nature and likely 
etiology of any current variously 
diagnosed psychiatric disorders.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and all findings should be 
reported in detail.  
a.) The examiner should specify the 
diagnosis(es) for all of the psychiatric 
disorders shown and opine whether such 
disability(ies) is/are at least as likely 
as not (i.e., a 50 % or better 
probability), related to service, 
including the left eye injury and also 
whether any current psychiatric disorder 
was, at least as likely as not, caused or 
aggravated by the veteran's service-
connected residuals of a left eye injury.  
If it is determined that the veteran has a 
psychiatric disorder that was not caused, 
but was aggravated, by his service-
connected disability, the examiner should 
further opine regarding the extent of the 
psychiatric disorder which is attributable 
to such aggravation.

b.) If (and only if) the development 
sought above results in a finding by the 
RO/AMC that the veteran was subjected to a 
stressor event in service, the RO/AMC 
should advise the examining psychiatrist 
to determine if the veteran has PTSD based 
on such stressor event.  In such event, 
the RO/AMC must advise the examiner as to 
what stressor event(s) is/are 
corroborated.  Upon review of the claims 
file and evaluation of the veteran, the 
examiner should provide an opinion as to 
whether the veteran has a medical 
diagnosis of PTSD based on a corroborated 
stressor event in service in accordance 
with DSM-IV.  If PTSD is diagnosed, the 
examiner must identify the stressor event 
and symptoms which support such diagnosis.  

c.) The examiner must explain the 
rationale for all opinions given.

5.  The RO/AMC should then review the 
claim.  If the claim remains denied, the 
RO/AMC should provide the veteran an 
appropriate SSOC and give him and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



